ORDER
PER CURIAM.
Antonio Toran (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of possession of a controlled substance, more than 35 grams of marijuana, in violation of Section 195.202, RSMo 2000. The trial court sentenced Defendant to a term of five years’ imprisonment but suspended execution of the sentence and placed Defendant on two years’ probation.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).